                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



OTIS LEAVELL WILLIAMS,

                           Petitioner,

            v.                                 CASE NO. 18-3098-SAC

PAUL SNYDER,

                           Respondent.


                         ORDER OF DISMISSAL



     This matter is before the Court on a petition for habeas corpus

filed under 28 U.S.C. § 2254. Petitioner proceeds pro se and in forma

pauperis.

     The Court has examined the petition under Rule 4 of the Rules

Governing Habeas Corpus and finds the present petition is a second

or successive application for relief.

                             Background

     Petitioner challenges his conviction in the District Court of
Sedgwick County, Kansas, in Case No. 05-CR-1796. That conviction was

the subject of an earlier habeas corpus petition filed in this Court

in Case No. 18-3052-SAC. The Court dismissed that matter on November

21, 2018, as time-barred. Petitioner did not appeal.

                              Analysis

     This matter is governed by the Antiterrorism and Effective Death

Penalty Act (AEDPA). Under 28 U.S.C. § 2244(b), enacted as part of
the AEDPA, “the filing of a second or successive § 2254 application

is tightly constrained[].” Case v. Hatch, 731 F.3d 1015, 1026 (10th

Cir. 2013). “Before a court can consider a second claim, an applicant
must first ‘move in the appropriate court of appeals for an order

authorizing the district court to consider the application.’” Id.

(quoting 28 U.S.C. §2244 (b)(3)(A)). “Section 2244’s gate-keeping

requirements are jurisdictional in nature and must be considered prior

to the merits of a § 2254 petition.” Id. at 1027 (citing Panetti v.

Quarterman, 551 U.S. 930, 942-47 (2007)); see also In re Cline, 531

F.3d 1249, 1251 (10th Cir. 2008)(“A district court does not have

jurisdiction to address the merits of a second or successive … § 2254

claim until this court has granted the required authorization.”).

         Where, as here, a petitioner presents a successive petition

without the prior authorization required by statute, the district

court may consider whether the matter should be transferred to the

court of appeals under 28 U.S.C. § 1631, rather than dismissed, if

the transfer would be in the interest of justice. See In re Cline,

531 F.3d at 1252.

         Because petitioner’s earlier application, presented in Case No.

18-3052-SAC, was dismissed as time-barred, the Court concludes the

present matter should be dismissed rather than transferred. The
dismissal of this matter does not prevent petitioner from seeking

authorization from the Tenth Circuit.

         Finally, because this matter is dismissed for lack of

jurisdiction, the Court declines to enter a certificate of

appealability.

         IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

as   a    second   or   successive   application   for   habeas   corpus.   No

certificate of appealability will issue.
IT IS SO ORDERED.

DATED:   This 24th day of September, 2019, at Topeka, Kansas.



                          S/ Sam A. Crow
                          SAM A. CROW
                          U.S. Senior District Judge
